Exhibit 10.4(F)(3)

 

On December 4, 2001, the Board of Directors of Unocal Corporation approved the
following two amendments to the 1991 Management Incentive Program:

 

1. Section 7(e) of the Revised Incentive Compensation Plan, as amended, is
amended to read as follows:

 

“e. Nontransferability. A person’s rights and interests under the Plan,
including amounts payable, may not be assigned, pledged, or transferred except,
in the event of an employee’s death, to a designated beneficiary as provided in
the Plan, or in the absence of such designation, by will or the laws of descent
and distribution.

 

The above transfer restrictions shall not apply to transfers pursuant to a court
order, including, but not limited to, any domestic relations orders.”

 

2. Section 10(e) of the Long-Term Incentive Plan of 1991, as amended, is amended
to read as follows:

 

“(e) Nontransferability. A Holder’s rights and interests under the Plan,
including amounts payable, may not be assigned, pledged, or transferred except,
(i) in the event of an employee’s death, to a designated beneficiary as provided
in the Plan, or in the absence of such designation, by will or the laws of
descent and distribution, and (ii) the Committee may, in is discretion (and upon
such terms as it deems appropriate), permit a Holder to transfer all or a
portion of any Award to a family or individual trust, partnership or similar
entity established by the Holder for estate or tax planning purposes.

 

The above transfer restrictions shall not apply to transfers pursuant to a court
order, including, but not limited to, any domestic relations orders.”